DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022. Election and restriction are made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9,20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2012/0163780) in view of Muginstein (US 2012/0164022).
DeLuca discloses except where emphasized: 9. (Original) A method of toasting control(abstract,fig 1,4,¶¶19,47), the method comprising: energizing (abstract,fig 1,4,¶¶19,47)at least one heating element 120 at a start of a toasting process(¶19); acquiring a voltage (¶4)across the at least one heating element(120,fig 1); acquiring a current (¶19,relay 160,coil 165,SCRs switches)to the at least one heating element; calculating, with a controller, a power delivered to the at least one heating element(150 circuit,112 conductor- V=IR & I=V/R, ¶¶22,26-calculate,27-“Control circuit 150 may measure the voltage across the calibrated resistor and the voltage across the lamps, and thus effectively calculate the instantaneous power…accumulated over time to yield the energy consumed by the lamps.”,30); iteratively accumulating a system energy from the power over time, with the controller(¶150 circuit,112 conductor- V=IR & I=V/R, ¶25,27); comparing the accumulated system energy to a target energy(¶¶25,27,30-monitor color,moisture in air-“done”,34); and ending the toasting process(180 sensor,¶34), with the controller, when the accumulated system energy reaches the target energy(180 sensor,¶¶25,27,30-done,34).
DeLuca does not explicitly disclose comparing accumulated system energy to a target energy and ending the toasting process with the controller when the accumulated system energy reaches the target energy.
Muginstein teaches controlling energy applied to an object such as toasting a bread product in paragraphs 122 124 and teaches comparing accumulated system energy to a target energy as well as controlled ending of the toasting process with the controller 10 when the accumulated system energy reaches the target energy(¶120), step 510 discussed in paragraph 89. A processor may determine a weight, for example power level, used to apply a determined amount of energy as a function of a value indicative of energy absorbed using a controller determining both power level and time duration for supplying energy, paragraph 113,68.
The advantage is ensuring efficient processing(Muginstein ¶¶55,113) in reducing toasting time(DeLuca ¶¶5,19).
The references are in the same field of endeavor and reasonably pertinent to applicant’s problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca by comparing accumulated system energy to a target energy and ending the toasting process when that energy reaches the target energy using a controller as taught by Muginstein for ensuring efficient processing(Muginstein ¶¶55,113) in reducing toasting time(DeLuca ¶¶5,19).
20. (Original) The method of claim 9 wherein acquiring the voltage across the at least one heating element comprises measuring a total voltage to the toaster and subtracting a voltage drop attributable to electrical systems of the toaster besides the at least one heating element and acquiring the current to the at least one heating element comprises measuring a total current to the toaster and subtracting a current draw attributable to electrical systems of the toaster besides the at least one heating element. DeLuca ¶¶27,28 subtraction is implicit in perform a step-wise integration of the power over time in order to calculate the energy consumed)
21. (New) The method of claim 9, wherein a toaster comprises the at least one heating element, a power supply, a power sensing circuit comprising a voltmeter and an ammeter(¶27 analog or digital circuit 150 using calibrated resistor resister ), and the controller; wherein the power supply is configured to energize the at least one heating element at the start of the toasting process; wherein the voltmeter acquires the voltage across the at least one heating element 120 and the ammeter acquires the current to the at least one heating element 120; and receiving the voltage and the current at the controller from the power sensing circuit(¶27). See the rejection  of claim 9.

22. (New) The method of claim 21, further comprising: receiving a product ID at the controller; and identifying the target energy from the product ID with the controller. See the rejection of claim 10.

23. (New) The method of claim 22, wherein the power sensing circuit 150 is arranged between the power supply110 ,410 and the at least one heating element120,130(fig 1).

24. (New) The method of claim 23, further comprising receiving a bread product within the toaster to a toasting position in proximity to the at least one heating element; and wherein ending the toasting process further comprises the controller operating the toaster to eject the bread product from the toaster(¶¶52 removed,54).

25. (New) The method of claim 21, further comprising: measuring a temperature with at least one ambient temperature sensor 180; receiving the measured temperature from the at least one ambient temperature sensor at the controller 150; and using the measured temperature in iteratively accumulating the system energy from the power over time(¶22,27-“ digital circuit may calculate the power 60 times per second, and may perform a step-wise integration of the power over time”). See the rejection of claims 9,21.

26. (New) The method of claim 21, further comprising: calculating, with the controller, an initial energy at the start of the toasting process; and combining the initial energy into the system energy(voltage-power varied ¶¶24,26 – “initial voltage from the energy storage device may be a function of the state of charge of the energy storage device”,29-“ The control circuit 150 may estimate the cooking time as a function of such variables as an initial voltage of the batteries.”,30). See the rejection of claim 9.

27. (New) The method of claim 26, further comprising: starting a count of an elapsed time (¶26)with a timer(¶26,56- “control the power to the heater or the time for properly cooking the cooking load”)upon ending of the toasting process; and ending the count of the elapsed time with the timer upon a start of a subsequent toasting process(¶26- “Conventional toaster ovens typically use a timer.”); wherein calculating the initial energy is further based upon the elapsed time(¶27-“ perform a step-wise integration of the power over time in order to calculate the energy”); and wherein ending the toasting process further comprises the controller ending energization from the power supply to the at least one heating element(¶34), and furth(typo)

28. (New) The method of claim 27, wherein calculating the initial energy further comprises applying the elapsed time and a final accumulated energy from the end of a previous toasting process(¶56) to an energy decay model(control circuit 150,¶¶25,27 may perform a step-wise integration of the power over time in order to calculate the energy consumed).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2012/0163780) in view of Muginstein (US 2012/0164022) as applied to claim 9 and Bassill et al (US 2018/0338354).
10. (Original) The method of claim 9, further comprising: receiving an identification of a bread product for the toasting process, from the identification of the bread product, identifying the target energy associated with the bread product.
DeLuca does not explicitly disclose acquiring voltage and current ID and a controller determines target energy for a bread product.
Bassill teaches acquiring predefined operating parameters of a food product for target operation and to provide an end product having target or desired characteristics in paragraphs 18, 27, 30, 49,50. See process 800 in figure 8 teaching step 802 receiving a food product 18 for processing and step 804 for with a sensor system recognition ID device 120 configured to acquire identifying data about the food product. Step 806 follows using a controller 110 configured to use the identifying data. In step 808 the controller may be configured to compare the data to predefined characteristics. At step 810 the controller is configured to set operating parameters such as desired doneness, color, that is, temperature.
The advantage is faster and more error proved toasting with after book characteristics.
The references are in the same field of endeavor and reasonably pertinent to applicant’s problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca-Muginstein by identifying a product and energy application ID for toasting the product as taught by Bassill for faster and more error proved toasting with after book characteristics(¶18).

Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2012/0163780) in view of Muginstein (US 2012/0164022) as applied to claim 9, and Batzler (US 2018/0131187).

11. (Original) The method of claim 9, further comprising: calculating an energy loss over time during the toasting process; and accumulating the system energy from the power over time includes reducing the system energy based upon a calculated energy loss over time(180 sensor,¶¶24,25,27,28.30-done,34).
Batzler teaches reducing energy based on calculated energy loss over time for toasters (¶¶4,5,9).
The advantage is faster and more error proved toasting with after book characteristics greater efficiency.
The references are in the same field of endeavor and reasonably pertinent to applicant’s problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca-Muginstein by reducing energy based on calculated energy loss over time for toasters as taught by Batzler for greater efficiency.

12. (Original) The method of claim 11, further comprising an ambient temperature sensor, wherein the controller receives an ambient temperature from the ambient temperature sensor and uses the ambient temperature in calculating the energy loss over time during the toasting process(¶¶24,28,Muginstein ¶¶10,48,88,113-temperature to terminate, step 560,114,119,177, Bassill ¶¶37,50,step 800-810).

13. (Original) The method of claim 11, further comprising: calculating an initial energy at the start of the toasting process; and adding the initial energy into the system energy. See rejection of claims 27,28.

14. (Original) The method of claim 13, wherein ending the toasting process comprises ending energization to the at least one heating element(Muginstein ¶¶10,48,88,113-temperature to terminate, step 560,114,119,177, Bassill ¶¶37,50,step 800-810).

15. (Original) The method of claim 14, further comprising: counting an elapsed time with a timer that starts when energization to the at least one heating element ends and the timer ends when the toasting process starts; and further calculating the initial energy at the start of the toasting process based upon the elapsed time. See rejection of claims 27,28.

16. (Original) The method of claim 15, further comprising: receiving at the controller a final accumulated energy from a previous toasting process and receiving an energy decay model; and further calculating the initial energy from the final accumulated energy and the energy decay model. See rejection of claims 27,28.

17. (Original) The method of claim 16, further comprising empirically determining the energy decay model for the toaster. See rejection of claims 27,28.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2012/0163780) in view of Muginstein (US 2012/0164022) as applied to claim 9, and Batzler (US 2018/0131187) as applied to claim 11,13 and Bassill et al (US 2018/0338354) as applied to claim 10.
18. (Original) The method of claim 13, further comprising: receiving an identification of a bread product for the toasting process; from the identification of the bread product, identifying an initial toaster setting and an adjustment criteria; wherein the at least one heating element is energized according to the initial toaster setting at the start of the toasting process; and comparing the accumulated system energy to the adjustment criteria, and adjusting an operation of the toaster when the adjustment criteria is met(Muginstein   ¶¶120-124,68,113). See the rejection of claim 10.
19. (Original) The method of claim 18, wherein the operation of the toaster is a conveyor speed(Bassill fig 1,abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca-Muginstein-Batzler by identifying a product and energy application ID for toasting the product as taught by Bassill for faster and more error proved toasting with after book characteristics(¶18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761